AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”),
effective as of this 29th day of December, 2017 (“Effective Date”), is made and
entered into by and between CANNASYS, INC., a Nevada corporation (“Company”),
and PATRICK G. BURKE (“Executive”). This Agreement amends and restates the
Executive Employment Agreement effective July 1, 2017, between the Company and
Executive.  

 

Agreement

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows: 

 

1.Employment. The Company agrees to employ Executive, and Executive agrees to be
employed by the Company, for the period set forth in section 2, in the positions
and with the duties and responsibilities set forth in section 3, and upon the
other terms and conditions provided herein.  

 

2.Employment Term. The term of this Agreement will be until the first
anniversary of the Effective Date and will be automatically extended for
one-year terms, unless: (a) the Company gives written notice to Executive at
least one month prior to the expiration of the original or any extended term
that no extension or further extension, as applicable, will occur; or
(b) otherwise and earlier terminated pursuant to the provisions of section 5
hereof (the “Employment Term”). 

 

3.Positions and Duties. 

 

(a)Position. During the Employment Term, Executive’s positions will be the
Company’s president, chief operations officer, treasurer, and corporate
secretary and any substitute or further offices or positions of substantially
consistent rank and authority as may, from time to time, be determined by the
Company’s board of directors (the “Board”). Executive’s responsibilities will be
carried out with the advice and counsel of the Board and will include directing
the day-to-day management of the Company’s affairs and such duties appropriate
for an executive officer of the Company as may be assigned to him from time to
time by the Company. Executive will continue to serve as a member of the Board
and report directly to the Board.  

 

(b)Full-Time Services. During the Employment Term, Executive will devote his
full business time and attention to discharging his duties hereunder, but
Executive may (i) serve on the board of or as an advisor to other for profit or
non-profit entities; (ii) deliver lectures and fulfill speaking engagements; and
(iii) manage his personal investments, so long as such activities do not
significantly interfere with the performance and fulfillment of Executive’s
duties and responsibilities as an employee of the Company in accordance with
this Agreement and, in the case of the activities described in clause (i) of
this proviso, such activities will be conditioned upon consent by the Board.   

 

(c)Compliance with Rules. Executive will, at all times, comply with, and be
subject to, such reasonable policies, procedures, rules, and regulations as the
Company may establish and as are in effect from time to time (collectively, the
“Policies”). 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------

(d)Services to Affiliates Included. As used in this Agreement, the term
“affiliated company” or “affiliate” will include any entity or person controlled
by, controlling, or under common control with the Company. All services that
Executive may render to the Company or any of its affiliated companies in any
capacity during the Employment Term will be deemed to be services required by
this Agreement and in consideration for the compensation provided for herein. 

 

4.Compensation. 

 

(a)Base Salary. The Company will pay to Executive an annual base salary (“Base
Salary”) of $84,000, in accordance with the Company’s normal payroll practices
(but no less frequently than monthly) and may be increased from time to time at
the sole discretion of the Board.  

 

(b)Annual Bonus. During the Employment Term, Executive will be eligible to
receive an annual performance bonus for each fiscal year of the Company, payable
in cash (each an “Annual Bonus”), which will be determined in accordance with
criteria established by the Board or any compensation committee appointed by the
Board.  

 

(c)Options. The Company may grant to Executive from time to time incentive stock
options to purchase shares of the Company’s common stock, or such other
stock-based compensation as determined by the Board, subject to customary terms
and conditions of the Company’s option plans and practices. The Company agrees
that Executive will receive option grants that are consistent with and similar
to the grants provided by the Company to its employees generally. 

 

(d)Executive Benefits.   

 

(i)Executive will also be provided with such medical, insurance, and other
employee privileges and benefits as are afforded to other executive employees of
the Company. 

 

(ii)The Company may, at its election and for its benefit, obtain insurance
against the disability or death of Executive (e.g., key man insurance), and
Executive will submit to such physical examinations and supply the information
as may be reasonably required in connection with the obtainment thereof.  

 

(e)Expenses. Executive will be entitled to prompt reimbursement by the Company
for all reasonable out-of-pocket expenses incurred by him in performing services
under this Agreement, upon submission of such records as required by the
Company. 

 

(f)Vacation. Executive will be entitled to paid vacation of four weeks per year
and such other paid absences in accordance with the Policies in effect for other
executive-level employees at the Company. 

 

(g)Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement all federal, state, local, or foreign taxes as are required to be
withheld pursuant to any applicable law or regulation.  

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

(h)Nonalienation of Benefits. Executive will not have any right to pledge,
hypothecate, anticipate, or in any way create a lien upon any payments or other
benefits provided under this Agreement; and no benefits payable hereunder will
be assignable in anticipation of payment, either by voluntary or involuntary
acts or by operation of law, except by will or pursuant to the laws of descent
and distribution. 

 

(i)Restricted Stock Grant. Executive will be granted 8,000,000 shares of
restricted common stock, to vest in accordance with the restricted stock grant
agreement attached herein as Exhibit A.  

 

5.Termination of Employment. 

 

(a)Death. Executive’s employment will terminate upon his Death.  

 

(b)Disability. The Company may terminate Executive’s employment due to illness
or other physical or mental disability of Executive that results in his
inability to perform substantially his duties under this Agreement for a period
of 90 or more consecutive days or for 180 days in the aggregate during any
consecutive 12-month period (“Disability”).   

 

(c)Termination by the Company With or Without Cause. This Agreement is not
intended to change the at-will nature of Executive’s employment with the
Company, and it may be terminated at any time by either party, with or without
cause. If this Agreement is terminated by the Company for “Cause,” as that term
is defined below, it will be without any liability owing to Executive or
Executive’s dependents and beneficiaries under this Agreement, recognizing,
however, that benefits covered by or owed under any other plan or agreement
covering Executive will be governed by the terms of such plan or agreement. Any
one of the following conditions or conduct by Executive will constitute
“Cause”: 

 

(i)any act involving fraud or dishonesty, or any material act of misconduct
relating to Executive’s performance of his duties hereunder; 

 

(ii)any material breach of any federal, state, or other law or regulation
governing trading or dealing with securities or other investments; 

 

(iii)any material violation of the Policies; 

 

(iv)conviction of or plea of guilty or nolo contendere to any felony; or 

 

(v)willful or repeated refusal or failure substantially to perform Executive’s
material obligations and duties hereunder or those reasonably directed by the
Board (except in connection with a Disability). 

 

A termination for Cause will be effective when the Company has given to
Executive written notice of its intention to terminate for Cause, describing
those acts or omissions that are believed to constitute Cause, and has given
Executive 10 days to respond.

 

(d)Termination by the Executive for Good Reason. Executive may terminate his
employment hereunder at any time during the Employment Term for Good Reason. For
purposes of this Agreement, “Good Reason” means only any of the following
without Executive’s written consent: 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

(i)any material diminution in Executive’s positions (including status, title,
and reporting requirements), functions, responsibilities, or authority as
contemplated by subsection 3(a) of this Agreement (other than as provided in
subsection 5(b)), excluding for this purpose any isolated, insubstantial, and
inadvertent actions not taken in bad faith by the Company; 

 

(ii)any failure by the Company to comply with any of its obligations under this
Agreement, other than any isolated, insubstantial, and inadvertent actions not
taken in bad faith and which are remedied by the Company promptly after receipt
of written notice thereof given by Executive; or 

 

(iii)the Company’s requiring Executive to reside in or be based at any office or
location other than the greater metropolitan area of Denver, Colorado.  

 

(e)Notice of Termination. Any termination of Executive’s employment hereunder by
the Company or by Executive (other than a termination due to Executive’s death)
will be effective when the terminating party has given written notice of its
intention to terminate, describing those acts or omissions that are believed to
provide grounds for termination, and provides the other party 10 days to
respond.  

 

6.Obligations of the Company upon Termination.  

 

(a)Termination by Death, Disability, Cause, or for other than Good Reason. If
Executive’s employment is terminated by reason of his death or Disability, by
the Company for Cause, or by Executive for other than Good Reason after six
months from the Effective Date, he or his estate will be entitled to all Accrued
Obligations plus continuation of the Base Salary for the period from the date of
termination or expiration and for an additional two months, payable in a single
lump sum within 30 days from date of termination. If Executive’s employment is
terminated by Executive for other than Good Reason during the first six months
after the Effective Date, he will be entitled to all Accrued Obligations plus
continuation of the Base Salary for the period from the date of termination and
for an additional one month, payable in a single lump sum within 30 days from
the date of termination. For purposes of this Agreement, “Accrued Obligations”
means: (i) all Base Salary earned by Executive but unpaid as of the date of
termination; (ii) reimbursement for any and all monies advanced in connection
with Executive’s employment for reasonable and necessary expenses incurred by
him through the date of termination; and (iii) all other payments and benefits
to which Executive may be entitled under the terms of any applicable
compensation arrangement or benefit plan or program of the Company.  

 

(b)Termination without Cause or for Good Reason. If the Company terminates this
Agreement without Cause or Executive terminates for Good Reason, Executive will
be entitled to all Accrued Obligations plus continuation of the Base Salary for
the period from the date of termination or expiration and for an additional
three months, payable in a single lump sum within 30 days from date of
termination. If the Company terminates this Agreement without Cause or Executive
terminates this Agreement for Good Reason, Executive will also be entitled to
his benefits during the three-month severance period, after which Executive
would be entitled to participate in any COBRA program offered by the Company’s
medical insurance provider.  

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

(c)Complete Payment. Any amounts due under this section 6 are in the nature of
severance payments or liquidated damages, or both, and not in the nature of a
penalty, and these amounts will fully compensate Executive and his dependents or
beneficiaries, as the case may be, for any and all direct and consequential
damages that any of them may suffer as a result of lawful termination of
Executive’s employment. In order to receive any of the severance payments,
Executive will execute and agree to be bound by a release of claims. The Company
will tender the release of claims to Executive within 15 days following the date
of his termination of employment and, upon any failure of the Company to so
tender the release within such time, Executive’s obligation to provide such
release in order to receive the severance payments will cease to apply.   

 

7.Restrictions on Activities of Executive. 

 

(a)Noncompetition and Other Covenants. Executive acknowledges that he has had or
will have unlimited access to the confidential information and business methods
relating to the Company’s business and operations, including software as a
service involving loyalty marketing or rewards in the cannabis industry, and
that the Company would be irreparably injured and the goodwill of the Company
would be irreparably damaged if Executive were to breach the covenants set forth
in this section 7. Executive further acknowledges that the covenants set forth
in this section 7 are reasonable in scope and duration and do not unreasonably
restrict his association with other business entities, either as an employee or
otherwise as set forth herein.  

 

(b)During the Employment Term and for six months after termination of
Executive’s employment or nonrenewal of this Agreement pursuant to section 2
(the “Noncompetition Period”), Executive must not in North America, or in any
foreign country in which the Company is, as of the date of termination,
conducting business or intending within such Noncompetition Period to commence
conducting business, directly or indirectly, whether as an individual on his own
account or as a shareholder, partner, member, joint venturer, director, officer,
employee, consultant, creditor, or agent of any person, firm, or organization or
otherwise: 

 

(i)own, manage, or control; participate in the ownership, management, or control
of; or be employed or engaged by, or otherwise affiliated or associated as a
consultant, independent contractor, or otherwise with, any other corporation,
partnership, proprietorship, firm, association, or other business entity; 

 

(ii)engage in any business similar in nature or otherwise competitive with the
Company, as the Company’s business is conducted on the date of termination;  

 

(iii)employ or solicit for employment any present, former, or future employee of
the Company during the Term of Employment; or  

 

(iv)affirmatively induce any person who is a present or future employee,
officer, agent, affiliate, or customer of the Company during the Employment Term
to terminate his, her, or its relationship with the Company. 

 

(c)Notwithstanding anything herein to the contrary, Executive will be permitted
to own shares of any class of capital stock or other equity interests of any
publicly held entity so long as his aggregate holdings represent less than 5% of
the outstanding shares of such class of capital stock or equity. 

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

(d)Nondisparagement Restrictions. Each of Executive and the Company covenants
and agrees that during the Noncompetition Period, such party will not, directly
or indirectly, either in writing or by any other medium, make any disparaging,
derogatory, or negative statement, comment, or remark about the other party or
any of its affiliated companies, or any of their respective officers, directors,
employees, affiliates, subsidiaries, successors, and assigns, as the case may
be, but either party may make such statements, comments or remarks as are
necessary to comply with law. 

 

8.Representations and Warranties. 

 

(a)Executive’s Skills and Abilities. Executive represents and warrants he
possesses the knowledge, skills and abilities, at the commencement of employment
hereunder, sufficient to permit him, in the event of termination of his
employment hereunder, to earn a livelihood satisfactory to himself without
violating any provision of section 6 or section 7 hereof, for example, by using
such knowledge, skills and abilities, or some of them, in the service of a
business that is not competitive with the Company.  

 

(b)Company Authorization. The Company represents and warrants to Executive that
the execution, delivery, and performance by it of this Agreement have been duly
authorized by all necessary corporate action and do not and will not conflict
with, result in a violation of any provision of, or constitute a default under,
any material contract, agreement, instrument, or obligation to which the Company
is a party or by which it is bound.  

 

(c)Executive Authorization. Executive represents and warrants to the Company
that he is not subject to an order from any financial services regulatory body;
has never been convicted of a felony or misdemeanor; and the execution,
delivery, and performance by him of this Agreement does not and will not
conflict with, result in a violation of any provision of, or constitute a
default under, any material contract, agreement, instrument, or obligation to
which he is a party or by which he is bound.  

 

9.Indemnification; Directors and Officers Insurance. The Company agrees that in
connection with Executive’s service to the Company pursuant hereto, Executive
will be entitled to the benefit of any indemnification provisions in the
articles of incorporation and bylaws, as amended, of the Company and any of its
affiliated companies and any director and officer liability insurance coverage
carried by the Company and any of its affiliated companies, if any. The Company
shall take no action to amend or revise the indemnification provisions in its
articles of incorporation and bylaws, as amended, that would reduce or impair
the right of Executive to indemnification thereunder.  

 

10.Injunctive Relief. In recognition of the fact that a breach by Executive of
any of the provisions of section 7 or section 8 hereof will cause irreparable
damage to the Company, for which monetary damages alone will not constitute an
adequate remedy, the Company will be entitled as a matter of right (without
being required to prove damages or furnish any bond or other security) to obtain
a restraining order, an injunction, an order of specific performance, or other
equitable or extraordinary relief from any court of competent jurisdiction
restraining any further violation of such provisions by Executive or requiring
Executive to perform his obligations hereunder. This right to equitable or
extraordinary relief will not be exclusive, but will be in addition to all other
rights and remedies to which the Company may be entitled at law or in equity,
including the right to recover monetary damages for the breach by Executive of
any of the provisions of this Agreement. In the event any court of competent
jurisdiction determines that the specified time or geographical area set forth
in section 7 is unreasonable, arbitrary, or against public policy, then a lesser
time or geographical area that is determined by the court to be reasonable,
nonarbitrary, and not against public policy may be enforced. 

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

11.Governing Law; Arbitration. This Agreement will be governed by and construed
in accordance with the laws of the state of Colorado, without regard to its
conflict of law principles. Any controversy, dispute, or claim arising out of or
relating to this Agreement or breach thereof will be settled by binding
arbitration. Any arbitral proceeding and award will be kept confidential by
Executive and the Company. Notwithstanding the foregoing, no claim or
controversy for injunctive or equitable relief contemplated by or allowed under
applicable law pursuant to section 10 above or the Confidentiality and
Proprietary Rights Assignment Agreement will be subject to arbitration under
this section, but will instead be subject to determination in a court of
competent jurisdiction applying Colorado law, consistent with section 10 of this
Agreement, in which either party may seek injunctive or equitable relief. 

 

12.Notices. Any notice, demand, request, or other communication permitted or
required under this Agreement will be in writing and will be deemed to have been
given as of the date so delivered, if personally delivered; as of the date so
sent, if transmitted by facsimile and receipt is confirmed by the facsimile
operator of the recipient; as of the date so sent, if sent by electronic mail
and receipt is acknowledged by the recipient; and one day after the date so
sent, if delivered by overnight courier service; addressed as follows: 

 

If to the Company:CannaSys, Inc. 

1350 17th Street, Suite 150

Denver, CO 80202

Email: michael.tew@cannasys.com

 

If to Executive:Patrick G. Burke 

18183 East Dorado Drive

Aurora, CO 80015

Email: Patrick.burke@cannasys.com

 

Notwithstanding the foregoing, service of legal process or other similar
communications will not be given by electronic mail and will not be deemed duly
given under this Agreement if delivered by such means. Each party, by notice
duly given in accordance herewith, may specify a different address for the
giving of any notice hereunder.

 

13.Miscellaneous.  

 

(a)Interpretation. Unless the context of this Agreement clearly requires
otherwise: (i) references to the plural include the singular, and the singular
the plural, (ii) references to one gender include all genders, (iii) “or” has
the inclusive meaning frequently identified with the phrase “and/or,”
(iv) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to,” and (v) “hereunder” or “herein” refers to the entire
Agreement. The section and other headings contained in this Agreement are for
reference purposes only and will not control or affect the construction of this
Agreement or the interpretation thereof in any respect. Section and subsection
references are to this Agreement unless otherwise specified.  

 

(b)Entire Agreement. This Agreement, together with the Confidentiality and
Proprietary Rights Assignment Agreement (the form of which is attached hereto as
Exhibit B) and any stockholders’ agreement or equity-based compensation plans
adopted by the Board, constitute the entire agreement and understanding of the
parties hereto concerning Executive’s employment with the Company, and from and
after the Effective Date, this Agreement will supersede any other prior
negotiations, discussions, writings, agreements, or understandings, both written
and oral, between the parties respecting such subject matter.  

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

(c)Amendment. This Agreement may be amended or modified only by a writing signed
by both parties hereto. No person, other than pursuant to a resolution of the
Board or a committee thereof, will have authority on behalf of the Company to
agree to modify, amend, or waive any provision of this Agreement or anything in
reference thereto. 

 

(d)Waiver. The waiver of a breach of any provision of this Agreement must be in
writing and will not operate or be construed as a waiver of any other breach.
Each party will be entitled to enforce this Agreement, specifically, to recover
damages by reason of any breach of this Agreement and to exercise all other
rights existing in that party’s favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may apply to any court of law or
equity of competent jurisdiction for specific performance or injunctive relief
to enforce or prevent any violations of the provisions of this Agreement. 

 

(e)Severability. If any one or more of the terms, provisions, covenants, or
restrictions of this Agreement is determined by a court of competent
jurisdiction to be invalid, void, or unenforceable, then the remainder of the
terms, provisions, covenants, and restrictions of this Agreement will remain in
full force and effect, and to that end, the provisions hereof will be deemed
severable. 

 

(f)Successors and Assigns.  

 

(i)This Agreement is personal to Executive and without the prior written consent
of the Company will not be assignable by Executive. This Agreement will inure to
the benefit of and will be enforceable by Executive’s legal representatives.  

 

(ii)This Agreement will inure to the benefit of and be binding upon the Company
and its successors and assigns.  

 

(iii)The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of its business and/or assets, by agreement in writing, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place.  

 

(iv)Nothing in this Agreement, express or implied, is intended to or will confer
upon any person other than the parties hereto and their respective heirs, legal
representatives, successors, and permitted assigns, any rights, benefits, or
remedies of any nature whatsoever under or by reason of this Agreement. 

 

(g)Attorneys’ Fees and Costs. The Company and Executive agree that in any court,
arbitration, or other dispute resolution proceedings arising out of this
Agreement, the prevailing party will be entitled to its or his reasonable
attorneys’ fees and costs, as incurred by it or him, in connection with
resolution of the dispute in question in addition to any other relief granted
thereby.  

 

(h)Counterparts. This Agreement may be executed in duplicate counterparts, each
of which will be deemed an original, but both of which taken together will
constitute one and the same instrument. A signature delivered via facsimile or
portable document format will be afforded treatment as an original signature. 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above. 

 

CANNASYS, INC.

 

 

 

 

By:

/s/ Michael A. Tew

Name:

Michael A. Tew

Title:

Chief Executive Officer

 

 

 

 

/s/ Patrick G. Burke

Patrick G. Burke

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

Exhibit A

--------------------------------------------------------------------------------

GRANT OF RESTRICTED STOCK

 

 

THIS GRANT OF RESTRICTED STOCK (this “Agreement”), dated December 29, 2017 (the
“Date of Grant”), is made by and between CANNASYS, INC., a Nevada corporation
(the “Company”), and PATRICK G. BURKE (“Grantee”), on the following:   

 

Premises

 

In consideration of his services to the Company, the Company has agreed to grant
Grantee equity in the Company in the form of restricted shares of common stock
(the “Shares”), subject to all of the terms, covenants, and conditions of the
Company’s charter documents and the conditions and restrictions set forth in
this Agreement. Grantee has accepted the Company’s grant and desires to acquire
the Shares, subject to the conditions and restrictions set forth in this
Agreement. 

 

Agreement

 

NOW, THEREFORE, upon these premises, which are incorporated herein by reference,
and for and in consideration of the mutual promises and covenants set forth
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows: 

 

1.Issuance of Grantee Shares. 

 

(a)The Company hereby grants to Grantee 8,000,000 Shares (the “Grantee Shares”)
to vest in accordance the schedule set forth in subsection 1(b) below, subject
to the terms, conditions, and restrictions set forth in this Agreement, any
regulatory restrictions, and the terms, covenants, and conditions of the
Company’s charter documents.  

 

(b)Except as otherwise provided in this Agreement, the Grantee’s right to
receive the Grantee Shares and the Company’s obligation to issue and deliver the
Grantee Shares to Grantee will vest as follows: 4,000,000 on the execution of
this Agreement; 2,000,000 on April 30, 2018, and 2,000,000 on September 1, 2018.
Upon termination of employment, Grantee will forfeit all unvested Grantee
Shares.  

 

(c)In connection with the acquisition of the Grantee Shares hereunder, Grantee
represents and warrants to the Company that: 

 

(i)The Grantee Shares to be acquired pursuant to this Agreement will be acquired
for Grantee’s own account, for investment only and not with a view to, or for
resale in connection with, distribution thereof in violation of the Securities
Act of 1933, as amended (the “Securities Act”), or any applicable state
securities laws, and the Grantee Shares will not be disposed of in contravention
of the Securities Act, any applicable state securities laws, this Agreement, or
the Company’s charter documents. 

 

(ii)Grantee has such knowledge and experience in business and financial matters
and respecting investments in securities of privately held companies so as to
enable him to understand and evaluate the risks and benefits of his investment
in the Grantee Shares. 

--------------------------------------------------------------------------------

A-1

--------------------------------------------------------------------------------

Exhibit A

--------------------------------------------------------------------------------

(iii)Grantee has no need for liquidity in his investment in the Grantee Shares
and is able to bear the economic risk of his investment in the Grantee Shares
for an indefinite period and understands that the Grantee Shares have not been
registered or qualified under the Securities Act or any applicable state
securities laws, by reason of the issuance of the Grantee Shares in a
transaction exempt from the registration and qualification requirements of the
Securities Act or such state securities laws and, therefore, cannot be sold
unless subsequently registered or qualified under the Securities Act or such
state securities laws or an exemption from such registration or qualification is
available. 

 

(iv)Grantee has had an opportunity to ask questions and receive answers
concerning the terms and conditions of the offering of the Grantee Shares and
has had full access to, or been provided with, such other information concerning
the Company as Grantee has requested. 

 

(d)Grantee further represents and warrants that this Agreement constitutes the
legal, valid, and binding obligation of Grantee, enforceable in accordance with
its terms, and the execution, delivery, and performance of this Agreement by
Grantee does not and will not conflict with, violate, or cause a breach of any
agreement, contract, or instrument to which Grantee is a party or any judgment,
order, or decree to which Grantee is subject. 

 

(e)In connection with the Company’s grant and issuance of the Grantee Shares,
the Company represents and warrants that: 

 

(i)The Company is a corporation, duly organized, and validly existing under the
laws of the jurisdiction of its organization and has all requisite corporate
power and authority to own, lease, and operate the assets used in its business,
to carry on its business as presently conducted, to enter into this Agreement,
to perform its obligations hereunder, and to consummate the transactions
contemplated hereby. 

 

(ii)The Company has taken all corporate action necessary to authorize its
execution and delivery of this Agreement, performance of its obligations
thereunder, and consummation of the transactions contemplated thereby.  

 

(iii)This Agreement constitutes a valid and binding obligation of the Company,
enforceable in accordance with its terms. 

 

2.Stockholder Rights. Grantee will have the rights of a stockholder only
respecting Grantee Shares fully vested under this Agreement.  

 

3.Legend. Any certificates representing the Grantee Shares will bear the
following legend: 

 

The securities represented by this certificate have been acquired for investment
and have not been registered under the Securities Act of 1933, as amended, or
any state securities laws. These securities may not be sold or transferred in
the absence of such registration or an exemption therefrom under said act or
laws.

--------------------------------------------------------------------------------

A-2

--------------------------------------------------------------------------------

Exhibit A

--------------------------------------------------------------------------------

4.General Provisions.  

 

(a)The parties agree that each provision herein will be treated as a separate
and independent clause, and the unenforceability of any one clause will in no
way impair the enforceability of any other clauses of this Agreement. If any one
or more provisions of this Agreement are held to be invalid or unenforceable for
any reason, including due to being overbroad in scope activity, subject, or
otherwise: (i) this Agreement will be considered divisible; (ii) such provision
will be deemed inoperative to the extent it is deemed invalid or unenforceable;
and (iii) in all other respects this Agreement will remain full force and
effect; provided, however, that if any such provision may be made valid or
enforceable by limitation thereof, then such provision will be deemed to be so
limited and will be valid and/or enforceable to the maximum extent permitted by
applicable law. 

 

(b)This Agreement and the Company’s charter documents constitute the entire
agreement and understanding of the parties hereto concerning the subject matter
hereof and from and after the date of this Agreement, and this Agreement will
supersede any other prior negotiations, discussions, writings, agreements, or
understandings, both written and oral, between the parties respecting such
subject matter. 

 

(c)This Agreement may be executed in duplicate counterparts, each of which is
deemed to be an original and both of which taken together constitute one and the
same agreement. 

 

(d)This Agreement is personal to Grantee and without the prior written consent
of the Company will not be assignable by Grantee. This Agreement will inure to
the benefit of and will be enforceable by Grantee and Grantee’s legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its successors and assigns. Nothing in this Agreement, express
or implied, is intended to or will confer upon any person, other than the
parties hereto and their respective heirs, legal representatives, successors,
and permitted assigns, any rights, benefits, or remedies of any nature
whatsoever under or by reason of this Agreement. 

 

(e)This Agreement will be governed by and construed in accordance with the laws
of the state of Nevada, without giving effect to any choice of law or conflict
of law provision or rule (whether of the state of Nevada or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the state of Nevada. 

 

(f)Each party to this Agreement and any such person granted rights hereunder,
whether or not such person is a signatory hereto, will be entitled to enforce
its rights under this Agreement specifically to recover damages and costs
(including reasonable attorney’s fees) for any breach of any provision of this
Agreement and to exercise all other rights existing in its or his favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party and
any such person granted rights hereunder, whether or not such person is a
signatory hereto, may in its sole discretion apply to any court of law or equity
of competent jurisdiction for specific performance and/or other injunctive
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Agreement. 

 

(g)The provisions of this Agreement may be amended and waived only with the
prior written consent of the Company and Grantee, and no course of conduct or
failure or delay in enforcing the provisions of this Agreement will be construed
as a waiver of such provisions or affect the validity, binding effect, or
enforceability of this Agreement or any provision hereof. 

--------------------------------------------------------------------------------

A-3

--------------------------------------------------------------------------------

Exhibit A

--------------------------------------------------------------------------------

(h)Any notice, demand, request, or other communication permitted or required
under this Agreement will be in writing and will be deemed to have been given as
of the date so delivered, if personally served; as of the date so sent, if sent
by electronic mail and receipt is acknowledged by the recipient; and one day
after the date so sent, if delivered by overnight courier service; addressed as
follows: 

 

If to Grantee, to:Patrick G. Burke 

18183 East Dorado Drive

Aurora, CO 80015

Email: patrick.burke@cannasys.com

 

If to the Company, to: CannaSys, Inc. 

1350 17th Street, Suite 150 

Denver, CO 80202 

Attn:  Michael A. Tew 

Email: michael.tew@annasys.com

 

Each party, by notice duly given in accordance herewith, may specify a different
address for the giving of any notice hereunder.

 

(i)If any time period for giving notice or taking action hereunder expires on a
day that is a Saturday, Sunday, or holiday in the state in which the Company’s
principal office is located, the period for giving notice or taking action will
be automatically extended to the business day immediately following such
Saturday, Sunday, or holiday.  

 

(j)All representations, warranties, and agreements contained herein will survive
the consummation of the transactions contemplated hereby and the termination of
this Agreement indefinitely. 

 

(k)The descriptive headings of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement. 

 

(l)Where specific language is used to clarify by example a general statement
contained herein, such specific language will not be deemed to modify, limit, or
restrict in any manner the construction of the general statement to which it
relates. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party. 

 

(m)Each party hereto hereby irrevocably waives all right to trial by jury in any
action, proceeding, or counterclaim arising out of or relating to this
Agreement. 

 

(n)Whenever the context may require, any pronouns used herein will include the
corresponding masculine, feminine, or neuter forms, and the singular form of
nouns and pronouns will include the plural and vice versa. 

--------------------------------------------------------------------------------

A-4

--------------------------------------------------------------------------------

Exhibit A

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above. 

 

 

 

CANNASYS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brandon C. Jennewine

 

 

 

Brandon C. Jennewine, Chairman

 

 

 

 

 

 

GRANTEE:

 

 

 

8,000,000

 

/s/ Patrick G. Burke

Number of Grantee Shares

 

PATRICK G. BURKE

 

 

 

--------------------------------------------------------------------------------

A-5

--------------------------------------------------------------------------------

Exhibit B

--------------------------------------------------------------------------------

CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT

 

This Confidentiality and Proprietary Rights Assignment Agreement (this
“Agreement”) is entered into as of December 29, 2017 (the “Effective Date”), by
and between CannaSys, Inc., a Nevada corporation (collectively with its direct
and indirect subsidiaries and affiliates, the “Company,” and Patrick G. Burke
(“Executive”). The Company and Executive are collectively referred to herein as
the “Parties.”  

 

NOW, THEREFORE, in consideration of Executive’s employment by the Company, which
Executive acknowledges to be good and valuable consideration for Executive’s
obligations hereunder, the Parties hereby agree as follows:  

 

1.CONFIDENTIALITY AND SECURITY. 

 

(a)Confidential Information. Executive understands and acknowledges that during
the course of employment by the Company, Executive will have access to and learn
about confidential, secret and proprietary documents, materials and other
information, in tangible and intangible form, of and relating to the Company and
its businesses, existing and prospective customers, suppliers, investors and
other associated third parties (“Confidential Information”). Executive further
understands and acknowledges that this Confidential Information and the
Company’s ability to reserve it for the exclusive knowledge and use of the
Company is of great competitive importance and commercial value to the Company,
and that improper use or disclosure of the Confidential Information by Executive
might cause the Company to incur financial costs, loss of business advantage,
liability under confidentiality agreements with third parties, civil damages and
criminal penalties.  

 

For purposes of this Agreement, the term “Confidential Information” means all
information not generally known to the public, in spoken, printed, electronic or
any other form or medium, relating directly or indirectly to: business
processes, practices, methods, policies, plans, publications, documents,
research, operations, services, strategies, techniques, agreements, contracts,
terms of agreements, transactions, potential transactions, negotiations, pending
negotiations, know-how, trade secrets, computer programs, computer software,
applications, operating systems, software design, web design, work-in-process,
databases, manuals, records, articles, systems, material, sources of material,
supplier information, vendor information, financial information, results,
accounting information, accounting records, legal information, marketing
information, advertising information, pricing information, credit information,
design information, payroll information, staffing information, personnel
information, employee lists, supplier lists, vendor lists, developments,
reports, internal controls, security procedures, graphics, drawings, sketches,
market studies, sales information, revenue, costs, formulae, notes,
communications, algorithms, product plans, designs, styles, models, ideas,
audiovisual programs, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, client information, client
lists, distributor lists, and buyer lists of the Company or its businesses, or
of any other person or entity that has entrusted this information to the Company
in confidence. 

 

Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.  

--------------------------------------------------------------------------------

B-1

--------------------------------------------------------------------------------

Exhibit B

--------------------------------------------------------------------------------

Executive understands and agrees that Confidential Information developed by
Executive in the course of Executive’s employment by the Company will be subject
to the terms and conditions of this Agreement as if the Company furnished the
same Confidential Information to Executive in the first instance. Confidential
Information will not include information that is generally available to and
known by the public at the time of disclosure to Executive, provided that the
disclosure is through no direct or indirect fault of Executive or person(s)
acting on Executive’s behalf.  

 

(b)Disclosure and Use Restrictions. Executive agrees and covenants: (i) to treat
all Confidential Information as strictly confidential; (ii) not to directly or
indirectly disclose, publish, communicate or make available Confidential
Information, or allow it to be disclosed, published, communicated or made
available, in whole or part, to any entity or person whatsoever not having a
need to know and authority to know and use the Confidential Information in
connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except in the good faith performance
of Executive’s authorized employment duties to the Company; and (iii) not to
access or use any Confidential Information, and not to copy any documents,
records, files, media or other resources containing any Confidential
Information, or remove any of these documents, records, files, media or other
resources from the premises or control of the Company, except in the good faith
performance of Executive’s authorized employment duties to the Company. Nothing
herein will be construed to prevent disclosure of Confidential Information as
may be required or permitted by applicable law or regulation, or pursuant to the
valid order of a court of competent jurisdiction or an authorized government
agency, if the disclosure does not exceed the extent of disclosure required by
the law, regulation or order. Executive will promptly provide written notice of
any order of a court to an authorized officer of the Company. In addition, this
section does not, in any way, restrict or impede Executive from discussing the
terms and conditions of Executive’s employment with his attorneys, accountants,
financial advisors, members of his immediate family, and co-workers or union
representatives or exercising Executive’s rights under Section 7 of the National
Labor Relations Act, or otherwise disclosing information as permitted by law.  

 

(c)Duration of Confidentiality Obligations. Executive understands and
acknowledges that Executive’s obligations under this Agreement regarding any
particular Confidential Information will commence immediately upon Executive
first having access to the Confidential Information (whether before or after
Executive begins employment by the Company) and will continue during and after
Executive’s employment by the Company until the time as the Confidential
Information has become public knowledge other than as a result of Executive’s
breach of this Agreement or breach by those acting in concert with Executive or
on Executive’s behalf. 

 

2.PROPRIETARY RIGHTS. 

 

(a)Work Product. Executive acknowledges and agrees that all writings, works of
authorship, technology, inventions, discoveries, ideas and other work product of
any nature whatsoever, that are created, prepared, produced, authored, edited,
amended, conceived or reduced to practice by Executive individually or jointly
with others during the period of Executive’s employment by the Company and
relating in any way to the business or contemplated business, research or
development of the Company (regardless of when or where the Work Product is
prepared or whose equipment or other resources are used in preparing the same)
and all printed, physical and electronic copies, all improvements, rights and
claims related to the foregoing, and other tangible embodiments thereof
 (collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), patents and other
intellectual property rights therein arising in any jurisdiction throughout the
world and all related rights of priority under international conventions
respecting thereto, including all pending and future applications and
registrations therefore, and continuations, divisions, continuations-in-part,
reissues, extensions and renewals thereof (collectively, “Intellectual Property
Rights”), will be the sole and exclusive property of the Company.  

--------------------------------------------------------------------------------

B-2

--------------------------------------------------------------------------------

Exhibit B

--------------------------------------------------------------------------------

For purposes of this Agreement, Work Product includes, but is not limited to,
the Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
marketing information, advertising information, and sales information.  

 

(b)Work Made for Hire; Assignment. Executive acknowledges that, by reason of
being employed by the Company at the relevant times, to the extent permitted by
law, all of the Work Product consisting of copyrightable subject matter is “work
made for hire” as defined in the Copyright Act of 1976 (17 U.S.C. § 101), and
the copyrights are therefore owned by the Company. To the extent that any Work
Product is not construed to be a work made for hire, Executive hereby
irrevocably assigns to the Company, for no additional consideration, Executive’s
entire right, title and interest in and to all Work Product and Intellectual
Property Rights therein, including the right to sue, counterclaim and recover
for all past, present and future infringement, misappropriation or dilution
thereof, and all rights corresponding thereto throughout the world. Nothing
contained in this Agreement will be construed to reduce or limit the Company’s
rights, title or interest in any Work Product or Intellectual Property Rights so
as to be less in any respect than that the Company would have had in the absence
of this Agreement.  

 

(c)Further Assurances; Power of Attorney. During and after Executive’s
employment, Executive agrees to reasonably cooperate with the Company, at the
Company’ s expense, to (i) apply for, obtain, perfect and transfer to the
Company the Work Product as well as any Intellectual Property Rights in the Work
Product in any jurisdiction in the world; and (ii) maintain, protect and enforce
the same, including, without limitation, executing and delivering to the Company
any and all applications, oaths, declarations, affidavits, waivers, assignments
and other documents and instruments as may be requested by the Company.
Executive hereby irrevocably grants the Company power of attorney to execute and
deliver any of these documents on Executive’s behalf in Executive’ s name and to
do all other lawfully permitted acts to transfer the Work Product to the Company
and further the transfer, issuance, prosecution and maintenance of all
Intellectual Property Rights therein, to the fullest extent permitted by law, if
Executive does not promptly cooperate with the Company’s request (without
limiting the rights the Company will have in these circumstances by operation of
law). The power of attorney is coupled with an interest and will not be affected
by Executive’s subsequent incapacity.  

 

(d)Moral Rights. To the extent any copyrights are assigned under this Agreement,
Executive hereby irrevocably waives, to the extent permitted by applicable law,
any and all claims Executive may now or hereafter have in any jurisdiction to
all rights of paternity, integrity, disclosure and withdrawal and any other
rights that may be known as “moral rights” with respect to all Work Product and
all Intellectual Property Rights therein.  

 

(e)No License. Executive understands that this Agreement does not, and will not
be construed to, grant Executive any license or right of any nature with respect
to any Work Product or Intellectual Property Rights or any Confidential
Information, materials, software or other tools made available to Executive by
the Company.  

--------------------------------------------------------------------------------

B-3

--------------------------------------------------------------------------------

Exhibit B

--------------------------------------------------------------------------------

3.SECURITY.   

 

(a)Security and Access. Executive agrees and covenants to: (i) comply with all
the Company security policies and procedures as in force from time to time
including, without limitation, those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, the Company intranet, internet, social media and instant messaging
systems, computer systems, e-mail systems, computer networks, document storage
systems, software, data security, encryption, firewalls, passwords and any and
all other the Company facilities, IT resources and communication technologies
(“Facilities Information Technology and Access Resources”); (ii) not access or
use any Facilities Information Technology and Access Resources except in the
course of his duties to the Company; and (iii) not access or use any Facilities
Information Technology and Access Resources in any manner after the termination
of Executive’s employment by the Company, whether termination is voluntary or
involuntary. Executive agrees to notify the Company promptly in the event
Executive learns of any violation of the foregoing by others, or of any other
misappropriation or unauthorized access, use, reproduction or reverse
engineering of, or tampering with, any Facilities Information Technology and
Access Resources or other the Company property or materials by others. 

 

(a)Exit Obligations. Upon (i) voluntary or involuntary termination of
Executive’s employment or (ii) the Company’s request at any time during
Executive’s employment, Executive must: (A) provide or return to the Company any
and all Company property, including keys, key cards, access cards,
identification cards, security devices, Company credit cards, network access
devices, computers, cell phones, smartphones, PDAs, fax machines, equipment,
speakers, manuals, reports, files, books, compilations, Work Product, e-mail
messages, recordings, disks, thumb drives or other removable information storage
devices, hard drives, negatives and data and all Company documents and materials
belonging to the Company and stored in any fashion, including but not limited to
those that constitute or contain any Confidential Information or Work Product,
that are in the possession or control of Executive, whether they were provided
to Executive by the Company or any of its business associates or created by
Executive in connection with Executive’s employment by the Company; and (B)
delete or destroy all copies of these documents and materials not returned to
the Company that remain in Executive’s possession or control, including those
stored on any non-the Company devices, networks, storage locations and media in
Executive’ s possession or control. 

 

4.PUBLICITY. Executive hereby consents to any and all uses and displays, by the
Company and its agents, of Executive’s name, voice, likeness, image, appearance
and biographical information in, on or in connection with any pictures,
photographs, audio and video recordings, digital images, websites, television
programs and advertising, other advertising, sales and marketing brochures,
books, magazines, other publications and all other printed and electronic forms
and media throughout the world, at any time during or after the period of
Executive’ s employment by the Company, for all legitimate business purposes of
the Company (“Permitted Uses”). Executive hereby forever releases the Company
and its directors, officers, employees and agents from any and all claims,
actions, damages, losses, costs, expenses and liability of any kind, arising
under any legal or equitable theory whatsoever at any time during or after the
period of Executive’s employment by the Company, in connection with any
Permitted Use.  

 

5.NON-DISPARAGEMENT. Executive agrees and covenants that Executive will not at
any time make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Company or its businesses, or any of its employees, officers, existing and
prospective customers, suppliers, investors and other associated third parties.
This section does not, in any way, restrict or impede Executive from exercising
Executive’s rights under Section 7 of the National Labor Relations Act or any
other protected rights to the extent that these rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
but only if this compliance does not exceed that required by the law, regulation
or order. Executive will promptly provide written notice of any t order of a
court to an authorized officer of the Company.   

--------------------------------------------------------------------------------

B-4

--------------------------------------------------------------------------------

Exhibit B

--------------------------------------------------------------------------------

6.ACKNOWLEDGEMENT. Executive acknowledges and agrees that the services to be
rendered by Executive to the Company are of a special and unique character; that
Executive will obtain knowledge and skill relevant to the Company’s industry,
methods of doing business and marketing strategies by virtue of Executive’s
employment; and that the terms and conditions of this Agreement are reasonable
under these circumstances. Executive further acknowledges that the amount of
Executive’s compensation reflects, in part, Executive’s obligations and the
Company’s rights under this Agreement; that Executive will not be subject to
undue hardship by reason of Executive’s full compliance with the terms and
conditions of this Agreement or the Company’s enforcement thereof; and that this
Agreement is not a contract of employment and cannot be construed as a
commitment by either of the Parties to continue an employment relationship for
any certain period of time.  

 

7.REMEDIES. In the event of a breach or threatened breach by Executive of any of
the provisions of this Agreement, Executive consents and agrees that the Company
is entitled to seek, in addition to other available remedies, a temporary or
permanent injunction or other equitable relief against the breach or threatened
breach from any court of competent jurisdiction, without the necessity of
showing any actual damages or that monetary damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. This
equitable relief is in addition to, not in lieu of, legal remedies, monetary
damages or other available forms of relief.  

 

8.SUCCESSORS AND ASSIGNS.  

 

(a)Assignment by the Company. The Company may assign this Agreement to any
subsidiary or corporate affiliate, or to any successor or assign (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement
inures to the benefit of the Company and permitted successors and assigns.  

 

(b)No Assignment by Executive. Executive may not assign this Agreement or any
part hereof. Any purported assignment by Executive is null and void from the
initial date of purported assignment.  

 

9.GOVERNING LAW; JURISDICTION AND VENUE. This Agreement, for all purposes, is
construed in accordance with the laws of the State of Colorado without regard to
its conflicts-of-law principles. Any action or proceeding by either Party to
enforce this Agreement may be brought only in any state or federal court located
in the State of Colorado. The Parties hereby irrevocably submit to the exclusive
jurisdiction of these courts and waive the defense of inconvenient forum to the
maintenance of any action or proceeding in the venue.   

 

10.ENTIRE AGREEMENT. Unless specifically provided herein, this Agreement and the
Executive’s Employment Agreement with the Company of even date herewith contain
all the understandings and representations between Executive and the Company
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, respecting this subject matter.  

--------------------------------------------------------------------------------

B-5

--------------------------------------------------------------------------------

Exhibit B

--------------------------------------------------------------------------------

11.MODIFICATION AND WAIVER. No provision of this Agreement may be amended or
modified unless the amendment or modification is agreed to in writing and signed
by Executive and by a duly authorized officer of the Company (other than
Executive). No waiver by either of the Parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto will be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor will the
failure of or delay by either of the Parties in exercising any right, power or
privilege hereunder operate as a waiver thereof to preclude any other or further
exercise thereof or the exercise of any other the right, power or privilege. Any
waiver of any term or condition of this agreement must be in writing and signed
by Executive and by a duly authorized officer of the Company (other than
Executive). 

 

12.SEVERABILITY. If any one or more of the terms, provisions, covenants or
restrictions of this Agreement will be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions of this Agreement will remain in
full force and effect, and to that end the provisions hereof will be deemed
severable. 

 

13.CAPTIONS. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph. 

 

14.COUNTERPARTS. This Agreement may be executed in duplicate counterparts, each
of which will be deemed an original, but both of which taken together will
constitute one and the same instrument. A signature delivered via facsimile or
portable document format will be afforded treatment as an original signature.   

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 

CANNASYS, INC.

EXECUTIVE

 

 

By: /s/ Michael A. Tew

By: /s/ Patrick G. Burke

Name: Michael A. Tew

Name: Patrick G. Burke

Title: Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

B-6